IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,093-01


                          EX PARTE ANTHONY MOLINA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR16001830-F(1) IN THE 214TH DISTRICT COURT
                            FROM NUECES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

burglary of a habitation, two counts of deadly conduct, and one count of evading arrest. He was

sentenced to imprisonment for one term of twenty years, two terms of ten years, and one term of one

year. The Thirteenth Court of Appeals affirmed the judgment of conviction in his burglary case.

Molina v. State, No. 13-17-00171-CR (Tex. App.—Corpus Christi June 28, 2018) (not designated

for publication).
                                                                                                     2

        .

        Applicant contends that the State engaged in misconduct, the trial court erred, and trial and

appellate counsel were ineffective. The trial court made findings of fact and conclusions of law and

recommended that we deny relief. After we received this application, Applicant notified this Court

that the Nueces County District Clerk has requested that he pay $23.00 for the State’s response to

his application. He included a copy of a letter from the District Clerk’s Office dated July 16, 2019.

The District Clerk has a ministerial duty to send Applicant a copy of the State’s response at no cost.

See TEX . CODE CRIM . PROC. art. 11.07, § 7 (“When the attorney for the state files an answer, motion,

or other pleading relating to an application for a writ of habeas corpus or the court issues an order

relating to an application for a writ of habeas corpus, the clerk of the court shall mail or deliver to

the applicant a copy of the answer, motion, pleading, or order”); TEX . R. APP . P. 73.4(b)(2) (“When

any pleadings, objections, motions, affidavits, exhibits, proposed or entered findings of fact and

conclusions of law, or other orders are filed or made a part of the record, the district clerk shall

immediately send a copy to all parties in the case.”).

        The District Clerk shall file a response with this Court and state whether her office charges

applicants in Article 11.07 proceedings for responses from the State and other pleadings and

documents that she is required to send to applicants at no cost. See TEX . CODE CRIM . PROC. art.

11.07, § 7; TEX . R. APP . P. 73.4(b)(2).

        This application will be held until the District Clerk responds. Her response shall be filed

with this Court within thirty days of the date of this order.

Filed: October 23, 2019
Do not publish